TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00708-CV


Hill, Gilstrap, Riggs, Adams, & Graham, L.L.P., Appellant

v.

Mark F. Schuster, Individually et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-GN-02-000513, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N

		On January 12, 2007, this Court sent Hill, Gilstrap, Riggs, Adams, & Graham, L.L.P.
(Hill) a notice advising it that a preliminary review of the record indicated that Hill's notice of appeal
may not have been timely filed and requesting a response from Hill by January 22, 2007.  See Tex.
R. App. P. 42.3.  In response, Hill filed a motion to dismiss the appeal on January 22, 2007,
acknowledging that its notice of appeal was not timely filed.  Because the notice of appeal was not
timely filed, this Court lacks jurisdiction.  Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
Accordingly, we dismiss the appeal.
 
							_____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 29, 2007